Case 3:16-cr-01997-JM Document 143 Filed 04/12/21 PageID.878 Page 1 of 5




                                                             1
Case 3:16-cr-01997-JM Document 143 Filed 04/12/21 PageID.879 Page 2 of 5
Case 3:16-cr-01997-JM Document 143 Filed 04/12/21 PageID.880 Page 3 of 5
Case 3:16-cr-01997-JM Document 143 Filed 04/12/21 PageID.881 Page 4 of 5
          Case 3:16-cr-01997-JM Document 143 Filed 04/12/21 PageID.882 Page 5 of 5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:             EDWARD JAMES ROBBINS (1)                                                Judgment - Page 5 of 5
CASE NUMBER:           3:16-CR-01997-JM

                                SPECIAL CONDITIONS OF SUPERVISION

1.Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed
necessary by the probation officer. Such program may include group sessions led by a counselor, or
participation in a program administered by the probation office. May be required to contribute to the costs of
services rendered in an amount to be determined by the probation officer, based on ability to pay.

2. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone, computer or
other electronic communication or data storage devices or media effects, conducted by a United States
Probation Officer or any federal, state, or local law enforcement officer, at any time with or without a warrant,
and with or without reasonable suspicion. Failure to submit to such a search may be grounds for revocation;
you shall warn any other residents that the premises may be subject to searches pursuant to this condition. (4'*^
Amendment Waiver)

3.Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to 120
days (non-punitive).

4.Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

5.Shall not associate with any person who you know, or who a probation officer or
other law enforcement officer informs you is a West Coast Crips gang member or
associate, or any other known gang member or associate, unless given permission by
the probation officer.

6.Shall not wear, display, use or possess any insignias, photographs, emblems, badges, buttons, caps, hats,
jackets, shoes, flags, scarves, bandanas, shirts or other articles of clothing that are known to represent gang
affiliation, association with or membership in the West Coast Crips gang or any other gang, unless given
permission by the probation officer.

7.Shall not display any known gang signs or gestures.

8.Not associate with prostitutes or pimps and/or loiter in areas frequented by those
engaged in prostitution.

//




                                                                                                3:16-CR-01997-JM
